  Case 1:20-cv-00383-RGA Document 7 Filed 06/29/20 Page 1 of 2 PageID #: 56




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re: Tribune Media Company, et al.,
                                   :               Chapter 11
                                   :
                      Debtors.     :               Bankruptcy Case No. 08-13141 (BLS)
__________________________________ :
                                   :
ROBERT HENKE,                      :
                                   :
                      Appellant,   :
                                   :
     v.                            :               C. A. No. 20-383-RGA
                                   :               Bankruptcy BAP No. 20-07
TRIBUNE MEDIA COMPANY, et al.,     :
                                   :
                      Appellees.   :


                                  RECOMMENDATION

              At Wilmington this 26th day of June, 2020.

              WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included review of the

opinion by the Honorable Judge Brendan L. Shannon, to determine the appropriateness

of mediation in this matter;

              WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

       In light of this Recommendation to withdraw this appeal from mandatory

mediation, a briefing schedule will be required.
  Case 1:20-cv-00383-RGA Document 7 Filed 06/29/20 Page 2 of 2 PageID #: 57




                THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Through

this Recommendation, the parties were advised of their right to file objections to this

Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D.

DEL. LR 72.1.

       Local counsel are obligated to inform out-of-state counsel of this Order.


                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge Mary Pat Thynge




                                             2
